DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 12/14/2020 Amendment.
Claims 2-10, 14-20 are pending and examined.  Claims 1, 11-13 are cancelled.  Claims 18-20 are newly added.

Claim Rejections - 35 USC § 112
Claim 20 is recites the limitation "the third transistor" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, Examiner assumes claim 20 depending on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,082,465 to Ganesan et al. (hereafter Ganesan).
Regarding independent claim 18, Ganesan a storage device comprising: 
a cancel circuit (FIG. 1: keeper circuit 106), the cancel circuit comprising: 
a first transistor and a second transistor (FIG. 1: transistors 114 and 112, respectively), 
wherein the cancel circuit is configured to supply, to one of a plurality of lines, current for canceling leakage current supplied to the one of the plurality of lines from one of a plurality of memory cells in a non-selected state (FIG. 1: keeper circuit 106 is turned on by output of inverter 118, and keep the un-selected local read bit line at Vdd, see 3:2-33), 
wherein a first potential is input to a first terminal of the first transistor (FIG. 1: Vdd is provided to source/drain of transistor 114), 
wherein a second potential is input to a gate of the first transistor and a gate of the second transistor (FIG. 1: ground corresponding logic “0” is provided to gates of transistors 114 and 112), 
wherein a second terminal of the first transistor is electrically connected to a first terminal of the second transistor (FIG. 1: drain/source of transistor 114 is coupled to source/drain of transistor 112), and 
wherein a second terminal of the second transistor is electrically connected to a read bit line (FIG. 1: drain/source of transistor 112 is coupled to local read bit line 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Article to H. Inoue et al., "Nonvolatile Memory With Extremely Low-Leakage Indium-Gallium-Zinc-Oxide Thin-Film Transistor," IEEE J. Solid-State Circuits, September 2012, vol. 47, no. 9, pp. 2258-2265 (hereafter NPL) in view of US 9,082,465 to Ganesan et al. (hereafter Ganesan).
Regarding independent claim 2, NPL teaches a storage device comprising:

a row circuit (FIG. 6: row driver);
a column circuit (FIG. 6: page buffer & SL driver
a memory cell array (FIG. 6: NOSRAM cell array), the memory cell array comprising:
a plurality of memory cells (FIG. 6: plurality of memory cells 110a); and
a plurality of lines (FIG. 6: WLIGZO, WLC, BL, SL), 
wherein one of the plurality of memory cells comprises:
a first transistor (FIG. 6: IGZO TFT);
a second transistor (FIG. 6: p-type transistor); and
a capacitor (FIG. 6: cell capacitor), 
wherein the first transistor comprises a metal oxide in a channel formation region (see FIG. 3(b)), 
wherein an off-state current of the first transistor is in the order of several yoctoamperes per micrometer to several zeptoamperes per micrometer (e.g. 50 yA/µm at 85oC, under A. IGZO TFT Leakage Current Characteristics), 
wherein a retention time of the one of the plurality of memory cells is 1 to 10 years (e.g. 1.8 years at 85oC, under B. Structure and Operation).
However, NPL does not teach the remaining limitations.
Ganesan teaches a storage device comprising 
a column circuit comprises a cancel circuit (FIG. 1: column comprising keeper circuit 106), and
wherein the cancel circuit is configured to supply, to one of the plurality of lines, current for canceling leakage current supplied to the one of the plurality of lines from the one of the plurality of memory cells in a non-selected state (FIG. 1: keeper circuit 106 is turned on by output of inverter 118, and keep the un-selected local read bit line at Vdd, see 3:2-33),
wherein the cancel circuit includes a third transistor and a fourth transistor (FIG. 1: transistors 114 and 112, respectively),
wherein the first potential is input to a first terminal of the third transistor (FIG. 1: Vdd is provided to source/drain of transistor 114),
wherein a second potential is input to a gate of the third transistor and a gate of the fourth transistor (FIG. 1: ground corresponding logic “0” is provided to gates of transistors 114 and 112), and
wherein a second terminal of the third transistor is electrically connected to a first terminal of the fourth transistor (FIG. 1: drain/source of transistor 114 is coupled to source/drain of transistor 112).
Since NPL and Ganesa are both from the same field of endeavor, the purpose disclosed by Ganesa would have been recognized in the pertinent art of NPL. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ keeper circuits as suggested in Ganesa to the storage device of NPL in order to control the leakage voltage/current in a read operation.
Regarding dependent claim 6, NPL teaches wherein the metal oxide comprises a Zn oxide, a Zn-Sn oxide, a Ga-Sn oxide, an In-Ga oxide, an In-Zn oxide, and an In-M-Zn oxide (M is Ti, Ga, Y, Zr, La, Ce, Nd, Sn, or Hf) (in this case, IGZO, see Abstract).
Regarding dependent claim 8, Ganesan teaches wherein the cancel circuit includes an inverter circuit (FIG. 1: inverter 118), wherein an output terminal of the inverter circuit is electrically connected to a gate of the third transistor (FIG. 1: to gate of transistor 114), and wherein an input terminal of the inverter circuit is electrically connected to the one of the plurality of lines (FIG. 1: from read bit line as shown).
Regarding dependent claim 19, NPL teaches a storage device comprising a plurality of memory cells, wherein each of the plurality of memory cells comprising a third transistor (FIG. 6: IGZO TFT) comprising a metal oxide in a channel formation region (see FIG. 3(b)), wherein an off-state current of the third transistor is in the order of several yoctoamperes per micrometer to several zeptoamperes per micrometer (e.g. 50 yA/µm at 85oC, under A. IGZO TFT Leakage Current Characteristics), and wherein a retention time of the one of the plurality of memory cells is inherently 10 years (since the memory cell of NPL has the same structure and material as that of present invention, it is seen that the retention time of memory cell of NPL should also be 10 years).
Since NPL and Ganesa are both from the same field of endeavor, the purpose disclosed by Ganesa would have been recognized in the pertinent art of NPL. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ keeper circuits as suggested in Ganesa to the storage device of NPL in order to control the leakage voltage/current in a read operation.
Regarding dependent claim 20, Ganesan teaches wherein the second terminal of the first transistor is electrically connected to the read bit line via the second transistor (FIG. 1: see connections of transistors 114 and 112).  Ganesan teach the channel length of the first transistor of 20 nm as an example (see 7:27-32), NPL teaches the channel length of the third transistor 0.8 µm (see page 2259), it is seen that the channel length of the first transistor is different from the channel length of the third transistor.

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Ganesan in view of PGPub. 2014/0355339 Inoue et al. (hereafter Inoue).
NPL and Ganesan teach, as applied in prior rejection of claim 2, all claimed subject matter except further limitation set forth in the following claim(s).
Regarding dependent claim 7, Inoue teaches, in FIG. 12B, a memory cell with almost similar structure as that in FIG. 3(a) of NPL.  Inoue teaches the memory cell is coupled to a write word line 111, a read word line 115, a write bit line 113, and a read bit line 112, wherein the first transistor is a write transistor (FIG. 12B: transistor 101), and wherein the second transistor is a read transistor (FIG. 12B: transistor 102).
Since NPL, Ganesan and Inoue are all from the same field of endeavor, the purpose disclosed by Inoue would have been recognized in the pertinent art of NPL and Ganesan. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a separated read bit line for each column of the memory cells as suggested in Inoue to the memory array of NPL in order to enhance independent read and write capability of the memory array of NPL.
Regarding dependent claim 9, Inoue teaches wherein the one of the plurality of memory cells includes a selection transistor (FIG. 12B: transistor 106).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitations, in combination with the remaining claimed limitations.
With respect to dependent claim 3: wherein a channel length of the third transistor is different from a channel length of the fourth transistor.
With respect to independent claim 10: wherein a current drive capability of the third transistor is lower than a current drive capability of the second transistor; … and wherein a chancel length of the third transistor is different from a channel length of the fourth transistor.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Since independent amended claim 2 does not include ALL limitations of the intervening claims. Claims 2 and 6-9 maintain rejected as set forth above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 10, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824